Citation Nr: 0615950	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  98-09 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1980 to February 
1981, May 1981 to May 1984, and August 1985 to October 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  This issue was remanded in June 
2005 and now returns to the Board for appellate review.

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at Cleveland, Ohio, in February 2002; a transcript of 
the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  The veteran is service-connected for IgA nephropathy, 
including differential diagnoses of Berger's disease and 
Henoch-Schonlein purpura, with hypertension and 
polyarthritis, evaluated as 60 percent disabling, optic 
atrophy of the right eye, evaluated as 10 percent disabling, 
and residual appendectomy scar, evaluated as noncompensably 
disabling.  

3.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on the claim for VA benefits.  In this case, the veteran 
filed his claim for a TDIU rating in March 1997 and the 
initial unfavorable decision was issued in July 1997, prior 
to the enactment of the VCAA.  In Pelegrini, the Court 
clarified that where notice was not mandated at the time of 
the initial RO decision it was not error to provide remedial 
notice after such initial decision.  See id. at 120-123.  The 
Court set out that the claimant need only be provided VCAA 
notice and an appropriate amount of time to respond, followed 
by proper subsequent VA process.  See Pelegrini at 120-123; 
see also 38 C.F.R. § 20.1102 (2005) (harmless error); Bernard 
v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In this case, after VCAA notice was 
provided in September 2003, the veteran's claim was 
readjudicated and supplemental statements of the case were 
provided to the veteran in April 2004 and February 2006, such 
that he had the opportunity to respond to the remedial VCAA 
notice prior to Board consideration of the merits of his 
claim.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, the letter sent 
to the veteran in September 2003 advised him of the evidence 
that VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  Moreover, 
such letter informed him of what evidence was needed to 
substantiate his claim of entitlement to a TDIU rating.  
Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertains to the claim, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his TDIU claim.  The September 
2003 letter, in essence, advised him to inform VA of any 
additional information or evidence that he believed would 
support his claim, and if he had additional records he could 
send them to VA, effectively notifying him to send any 
additional relevant information.  VA has also informed him in 
the rating decision, the June 1998 statement of the case, and 
the September 1998, April 1999, June 2000, March 2001, April 
2004, and February 2006 supplemental statements of the case 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
such claim.  Moreover, the April 2004 supplemental statement 
of the case provided the veteran with the laws and 
regulations governing his claims, to include VA's duties to 
notify and assist under §§ 5102, 5103, 5103A (West 2002).  
For these reasons, to decide the appeal would not be 
prejudicial error to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, while regarding entitlement to a TDIU 
rating, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish an effective date if such 
benefit were to be granted.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to a TDIU rating, any question 
as to the appropriate effective date to be assigned is moot.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, there is no prejudicial error to the veteran 
in deciding his claim.

With respect to VA's duty to assist, the Board observes that 
VA and non-VA treatment records as well as numerous VA 
examination reports were reviewed by both the RO and the 
Board in connection with adjudication of the veteran's claim.  
Such adequately addresses the veteran's employment history in 
light of his service-connected disabilities.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained for an equitable disposition of his 
claim.  Additionally, the veteran was provided with VA 
examinations that adequately addressed the severity of his 
service-connected disabilities in December 1995, January 
1996, February 1996, April 1996, June 1998, July 1998, 
February 1999, April 2003, May 2003, and June 2003, with an 
August 2003 addendum, and January 2005.  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to evaluate the veteran's claim without 
further examination.  
  
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.


II.  Analysis

At his February 2002 Board hearing and in documents of 
record, the veteran claims that his service-connected 
disabilities of IgA nephropathy, optic atrophy of the right 
eye, and residual appendectomy scar render him unemployable 
and, as such, he is entitled to a TDIU rating.  Specifically, 
at his Board hearing, he stated that he worked full-time in 
desktop support and indicated that his service-connected IgA 
nephropathy made it difficult for him to lift computers and, 
at one point, had been placed on short-term disability by Dr. 
F.  He further stated that, while at work, he would answer 
phone calls, provide assistance over the phone, or go to a 
customer's desk to ensure that the computer was working 
properly.  The veteran reported that he had difficulty 
lifting the computers as a result of joint pain in his hands 
and had missed work due to pain and swelling in his legs.  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2005).

In this case, the veteran fails to satisfy the percentage 
requirements noted above.  Specifically, he is service-
connected for IgA nephropathy, including differential 
diagnoses of Berger's disease and Henoch-Schonlein purpura, 
with hypertension and polyarthritis, evaluated as 60 percent 
disabling, optic atrophy of the right eye, evaluated as 10 
percent disabling, and residual appendectomy scar, evaluated 
as noncompensably disabling.  Thus, his combined disability 
evaluation, under 38 C.F.R. § 4.25, is currently 60 percent.

In this regard, it is noted that a June 2005 Board decision 
denied entitlement to an initial rating in excess of 60 
percent for the veteran's IgA nephropathy as the 
manifestations of such disability did not more nearly 
approximate the criteria necessary for a higher rating under 
38 C.F.R. § 4.115a, Diagnostic Code 7599-7502.  Additionally 
a February 2005 rating decision granted service connection 
for optic atrophy of the right eye and assigned an initial 10 
percent evaluation pursuant to 38 C.F.R. § 4.84a, Diagnostic 
Code 6026-6080.  In such decision, it was noted that the 
evaluation for impairment of field of vision was based on 
objective testing and the January 2005 VA examination failed 
to demonstrate entitlement to a rating in excess of 10 
percent.  The Board also notes that the veteran is currently 
in receipt of a noncompensable evaluation for a residual 
appendectomy scar, pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  As such, the veteran's disabilities have a 
combined schedular evaluation of 60 percent.

However, even if the veteran's disabilities did meet the 
schedular criteria, the Board finds that the evidence of 
record does not demonstrate that he is unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disabilities.  In this regard, as will be 
discussed in greater detail below, the evidence demonstrates 
that, while the veteran has had some difficulty performing 
all the duties of his job, to specifically include tasks that 
require physical exertion, he is currently gainfully employed 
and is capable of executing duties at an administrative level 
of function.  

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Id.

At the RO level, the rating board considered whether the 
veteran's case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The RO concluded that the veteran was not 
unemployable by reason of his service-connected disabilities 
and that such submission was not warranted.  After review of 
the relevant evidence, further discussed herein below, the 
Board agrees.

According to the veteran's Application for Increased 
Compensation Based on Unemployability received in March 1997, 
he indicated that his IgA nephropathy, including differential 
diagnoses of Berger's disease and Henoch-Schonlein purpura, 
with hypertension and polyarthritis precluded him from 
securing or following any substantially gainful occupation.  
On his application, the veteran reported that he completed 
one year of college and had been additionally trained in 
Novell Netwave and PC software programs from April 1996 to 
August 1996.  He also stated that he worked 40 hours a week 
from October 1996 to January 1997 at the help desk for TAD 
Resources and that he worked 40 hours a week from January 
1997 to the present time at the help desk for Chase 
Financial.  The veteran indicated that he became too disabled 
to work on October 15, 1995; however, he currently worked 
full time only for family survival.  He also reported that he 
did not leave his last job because of his disability.  On 
such application, the veteran stated that he had been working 
for the past couple of months, but the pain had become too 
unbearable.  He indicated that such pain was caused by his 
kidney disease and polyarthritis in his back, hands, ankles, 
and shoulder.  Due to his kidney disease, he was unable to 
take medications of the pain.  The veteran reported that the 
problem had been ongoing for at least a year and all medical 
records indicated it was only getting worse.

However, despite the veteran's contentions, the Board finds 
that the evidence of record does not demonstrate that he is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.

A May 1997 Request for Employment Information in Connection 
with Claim for Disability Benefits form reflects that the 
veteran had been working 35 hours a week as an operations 
associate for VA since January 1997.  There were no 
concessions made to him by reason of age or disability.  It 
was noted that, upon accrual of years of service, the veteran 
was entitled to sick and retirement benefits.  

Insurance records dated in May 1998 reflect that the veteran 
self-reported IgA nephropathy and Henoch-Schonlein purpura 
(kidney disease) and indicated that he became unable to work 
due to such disability on May 15, 1998.  It was noted that 
his occupation was computer consultant and the veteran 
indicated that he worked with networks (installing, planning, 
fixing, and offering personal computer support).  The 
veteran's private physician, Dr. F., indicated that the 
veteran was unable to work from May 14, 1998, through 
December 1, 1998, as a result of IgA nephropathy and Henoch-
Schonlein.  In this regard, the Board notes that Dr. F. had 
merely filled out an insurance form and did not offer her 
rationale as to why the veteran's IgA nephropathy prohibited 
him from working for approximately six months or why he was 
able to return to employment as of December 1, 1998.  Records 
dated in 1997 and 1998 associated with the insurance forms 
show a diagnosis of IgA nephropathy, but also fail to 
demonstrate how such adversely affected the veteran's ability 
to remain gainfully employed from May 14, 1998, through 
December 1, 1998. 

At a February 1999 VA examination, the veteran reported that 
he was not felt to be medically fit for a continued time in 
the service and, as such, left the Navy in 1995.  Since that 
time, the veteran had significant problems with joint pains, 
which led to him becoming disabled from his previous 
employment since March 1998.  He previously worked as a set-
up person for computer network systems and such job required 
him to lift and move 80-pound computers.  The veteran was 
unable to do that job at the current time due to complaints 
of weakness and intermittent dizziness, which were associated 
with times of disorientation, and he felt uncomfortable doing 
careful electronic work.  Regarding the effects of his 
condition on his usual occupation and daily activities, the 
veteran previously performed work as a computer consultant 
and now was unable to do such work.  The veteran felt that 
half of the decision for going on medical disability related 
to his physical inability to do the work and the other half 
was due to his inability to concentrate and do his work 
correctly and efficiently.  

A May 2000 VA Vocational Rehabilitation Services Progress 
Report reflects that the veteran was taking two classes at 
Cleveland State University and pursuing self-directed career 
exploration to identify specific skills training for a 
targeted occupational objective.  He was considering a 
computer graphics design certificate for information 
technology applications in business marketing, advertising, 
web site development, and e-commerce.  Suitable career 
directions with respect to his service-connected disability 
of progressive renal insufficiency and arthritis medically 
recommended sedentary functional capacity.  The veteran was 
presently employed in a temporary help desk job since early 
April 2000.  He reported prospects for permanent hire.  

By way of history, it was noted that the veteran began a help 
desk job at Chase Financial Services and, thereafter, 
accepted a service technician job in January 1998 at New 
Resources and performed shop installation of hardware, 
terminals, and peripheral equipment without field 
assignments.  He worked six months and received short-term 
disability for six months due to aggravation of a service-
connected disability.  Thereafter, the veteran worked from 
July 1999 to September 1999 in PC support at Credit General 
Insurance Company and from October 1999 to December 1999 in a 
help desk job through RHI agency at Home Place where his 
duties consisted of installing RAM, software, cash registers, 
scanners, phone technical support, unloading and storing 
supple crates with some exposure to end user Microsoft 
Windows networks.  In April 2000, the veteran accepted a 
similar help desk job at Corporate Resource Services through 
RHI agency.

It was noted that the veteran had an impairment of 
employability due to kidney disease and arthritis with 
exertional limitations for weight bearing, mobility, bending, 
stooping, squatting, kneeling, crouching, climbing stairs, 
sustained postures, and gross and fine manual dexterity.  
Such restrictions were based on material contribution from 
his service-connected disability.  It was determined that the 
veteran had not overcome the effects of the impairment with a 
lack of reasonably developed skills and job experience for 
suitable employment within aptitudes, abilities, and 
interests.  There was a serious employment handicap based on 
the severity and progressive nature of chronic conditions, 
multiple vocational impairments, unstable work record, 
outdated education and training, negative disability 
attitudes, adverse effect on life activities, and extent and 
complexity of vocational rehabilitation services needed to 
the point of employability.  As such, it was determined that 
the veteran's service request appeared feasible for 
vocational follow through and developing a suitable career 
objective to permit vocational rehabilitation to the point of 
employability.

A July 2000 letter from the veteran's VA physician indicates 
that the veteran had IgA nephropathy with hypertension.  The 
physician stated that while the veteran expressed a 
willingness to continue to work, he appeared to have had a 
relapse of his kidney condition leading to progression of the 
disease with concomitant fatigue, leg swelling, and decrease 
in exercise tolerance.  It was also indicated that the 
veteran should be able to execute duties of an administrative 
level of function, but for an indeterminate amount of time 
(until the disease is adequately treated), he should not 
perform significant heavy lifting and/or other strenuous 
work.  

At an April 2003 VA examination, the veteran indicated that 
he was unable to do certain tasks at work, such as lifting 
computers or moving heavy stuff.  He stated that such was 
secondary to the pain in his hands.  The veteran usually 
asked coworkers to help with such tasks.  He worked for SIRVA 
providing technical support for computers.  The job involved 
30 percent sitting and 70 percent visiting customers at their 
desks.  The veteran usually worked six to eight hours a day 
and was fatigued following work.  

At a June 2003 genitourinary VA examination, the examiner 
observed that, regarding the effects of the veteran's 
condition on his usual occupation and daily activities, the 
veteran stated that he was very tired after only moderate 
exertion.  If he played golf, he could only play nine holes 
at one time and needed to use a cart.  His job was a support 
person for computer desktop systems.  The veteran's work was 
usually local, although he did some out of town trips.  He 
stated that his average work week varied between 20 and 50 
hours and that, in the past year, he missed 40 to 45 work 
days due to a combination of fatigue, hand pain, and knee 
pain.  The examiner indicated that, in regard to the 
veteran's disability due to the previously described 
problems, the veteran stated that he missed 40 to 45 work 
days in the last year due to a combination of fatigue and 
joint pain.  The examiner stated that certainly, the degree 
of reported disability was out of proportion to the veteran's 
level of renal dysfunction.  

Upon a review of the medical evidence of record, the Board 
initially notes that the veteran stopped working in March 
1998 due to significant problems with joint pains, as 
reported at the February 1999 VA examination.  The veteran 
also reported missing 40 to 45 days of work in a year as a 
result of a combination of fatigue and joint pain.  However, 
the evidence indicates that the veteran has employment 
difficulty predominately as a result of joint pains as 
opposed to kidney dysfunction, and, a VA examiner found that 
such was out of proportion to his renal dysfunction and it 
was less than 50 percent likely that the veteran's joint 
complaints were due to his renal disease.  Also, insurance 
records demonstrate that Dr. F. stated that the veteran was 
unable to work from May 1998 to December 1998 as a result of 
IgA nephropathy; however, as indicated previously, she merely 
filled out an insurance form and did not offer her rationale 
as to why the veteran's IgA nephropathy prohibited him from 
working for approximately six months or why he was able to 
return to employment as of December 1, 1998.  Moreover, there 
is evidence that the veteran has a history of gainful 
employment, to include at the current time.  The Board also 
observes that, while the evidence shows that the veteran has 
some difficulty performing all the duties of his job, to 
specifically include tasks that require physical exertion, he 
is capable of executing duties at an administrative level of 
function.  As such, the Board finds that the veteran's 
service-connected disabilities of IgA nephropathy, optic 
atrophy of the right eye, and residual appendectomy scar do 
not render him unable to secure and follow a substantially 
gainful occupation and, therefore, he is not entitled to a 
TDIU rating. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant).  However, as the preponderance of the evidence 
is against the veteran's claim of entitlement to a TDIU 
rating, the doctrine is not applicable in the instant appeal 
and his claim must be denied.  Id.   


ORDER

A TDIU rating is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


